Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Withdrawn Claim Rejections
All rejections recited in the Office Action of 04/11/2022 have been
withdrawn in view of Applicant's amendments and/or arguments submitted on
06/08/2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior arts fails to teach the claimed invention.
For example, Fu et al. (US 20110062957A1, Pub date: 03/11/2011) in view of Henzler et al. (US20130122517A1, Pub date: 05/16/2013) teaches all limitations of instant claim 59 except component (h) a second magnet for applying a magnetizing magnetic field greater than the bias magnetic field on the complex prior to imaging the emitted light from the plurality of ODMR centers, as outlined in detail in Office Action dated 04/11/2022.
Twitchen et al. (US20140077231A1, Pub date: 03/20/2014) teaches a spin resonance device comprises a static magnetic field generator (B0), a first variable oscillating magnetic field generator (B1) and a second variable oscillating magnetic field generator (B2). The first variable oscillating magnetic field generator (B1) is preferably a radio frequency generator and the second oscillating variable magnetic field generator (B2) is preferably a microwave generator (Par. 99, Fig. 10-11). However, and the variable oscillating magnetic field generators and the oscillating magnetic field taught by Twitchen are different from the first magnet generating a lower magnetic field and the second magnet generating a greater magnetic field as in instant claim 59.
Miethe et al. (US20070155024A1, Pub date: 07/05/2022) teaches a device for selectively detecting and/or quantifying superparamagnetic and/or ferromagnetic particles on analytes (Abstract). Miethe teaches the device comprises at least one oscillator (13, 16; 25) for generating frequencies of alternating magnetic fields (15, 18); at least one field generator (14, 17) for subjecting the analytes to alternating magnetic fields (15, 18) (Abstract, Fig. 3). Similarly, the oscillator and alternating magnetic fields taught by Miethe are different from the first magnet generating a lower magnetic field and the second magnet generating a greater magnetic field as in instant claim 59. In addition, Miethe does not Specifically teach using the ODMR device.
Therefore, both Twitchen and Miethe does not specifically teach the instant claim 59 limitation of (h) a second magnet for applying a magnetizing magnetic field greater than the bias magnetic field on the complex prior to imaging the emitted light from the plurality of ODMR centers, thus fails to cure this deficiency of Fu in view of Henzler.  
Therefore, the prior arts does not specifically teach all the limitations of instant claim 59.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        

/REBECCA M GIERE/Primary Examiner, Art Unit 1641